Appeal by defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Sharpe, J.), imposed October 18,1983.1 Resentence modified, as a matter of discretion in the interest of justice, by reducing the indeterminate term of imprisonment imposed upon defendant’s conviction of manslaughter in the first degree to 5 to 15 years to run concurrently with the term imposed on defendant’s conviction of criminal possession of a weapon in the second degree. As so modified, resentence affirmed, f The resentence was excessive to the extent indicated. Mollen, P. J., Thompson, Rubin and Lawrence, JJ., concur.